     Case 3:20-cv-00066-MMD-WGC Document 4 Filed 05/12/20 Page 1 of 4



1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5                                                   ***
6     MARK COLLINS,                                         Case No. 3:20-cv-00066-MMD-WGC
7                                         Petitioner,                      ORDER
               v.
8
      ISIDRO BACA, et al.,
9
                                       Respondents.
10

11            Petitioner Mark Collins has filed a pro se amended petition for writ of habeas
12   corpus (the “Petition”) under 28 U.S.C. § 2254. (ECF No. 3.) This habeas matter comes
13   before the Court for consideration of his Application to Proceed In Forma Pauperis (ECF
14   No. 1) and Motion for Appointment of Counsel (ECF No. 1-2), as well as initial review
15   under the Rules Governing Section 2254 Cases. For the reasons discussed below, the
16   Court dismisses the Petition for lack of jurisdiction and failure to state a cognizable habeas
17   claim.
18            Collins challenges his sentence related to a 2010 conviction in the Eighth Judicial
19   District Court for Clark County. State of Nevada v. Collins, Case No. 08C244013-1. 1 In
20   April 2010, Collins pleaded guilty to four counts of an amended indictment: (1) conspiracy
21   to commit robbery, (2-3) robbery, and (4) robbery with use of a deadly weapon. A
22   judgment of conviction was entered on September 2, 2010.
23            The Court takes judicial notice of the prior habeas petition Collins filed in the District
24   of Nevada challenging the same judgment: 3:16-cv-00433-MMD-VPC. The petition was
25   dismissed with prejudice as untimely, and the Court of Appeals for the Ninth Circuit denied
26   a certificate of appealability.
27
              1The
                 Court takes judicial notice of the online docket records of the Eighth Judicial
28   District Court, which may be accessed by the public online at:
     https://www.clarkcountycourts.us/Anonymous/default.aspx.

                                                        1
     Case 3:20-cv-00066-MMD-WGC Document 4 Filed 05/12/20 Page 2 of 4



1           The current Petition is second or successive because a prior federal petition was

2    decided on its merits, Collins attacks the same judgment of conviction, and the claims

3    Collins raises here are based on facts that had occurred by the time of the prior petition.

4    See Brown v. Muniz, 889 F.3d 661, 667 (9th Cir. 2018) (“[A] federal habeas petition is

5    second or successive if the facts underlying the claim occurred by the time of the initial

6    petition, . . . and if the petition challenges the same state court judgment as the initial

7    petition.”). Under 28 U.S.C. § 2244(b)(3), before a second or successive petition is filed

8    in the federal district court, a petitioner must move in the court of appeals for an order

9    authorizing the district court to consider the petition. A federal district court does not have

10   jurisdiction to entertain a successive petition absent such permission. Brown, 889 F.3d at

11   667. Collins has made no allegation or showing that he has received authorization from

12   the Ninth Circuit to file this second or successive petition, nor do the records of the Ninth

13   Circuit reflect that he has sought to obtain any such authorization. This second or

14   successive petition must therefore be dismissed for lack of jurisdiction.

15          Furthermore, Collins’ current Petition fails to allege a cognizable federal habeas

16   claim. The Antiterrorism and Effective Death Penalty Act “places limitations on a federal

17   court’s power to grant a state prisoner’s federal habeas petition.” Hurles v. Ryan, 752

18   F.3d 768, 777 (9th Cir. 2014) (citing Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). A

19   state prisoner is entitled to federal habeas relief only if he is being held in custody in

20   violation of the constitution, laws, or treaties of the United States. 28 U.S.C. § 2254(a).

21   “Thus, a habeas corpus petition must allege a deprivation of one or more federal rights to

22   present a cognizable federal habeas corpus claim.” Burkey v. Deeds, 824 F. Supp. 190,

23   192 (D. Nev. 1993).

24          Federal habeas relief is unavailable “for errors of state law.” Lewis v. Jeffers, 497

25   U.S. 764, 780 (1990). A state’s interpretation of its own laws or rules provides no basis

26   for federal habeas relief because no federal question arises. Estelle v. McGuire, 502 U.S.

27   62, 67–68 (1991) (federal courts may not reexamine state court decisions on state law

28   issues). A petitioner “may not transform a state-law issue into a federal one merely by


                                                   2
     Case 3:20-cv-00066-MMD-WGC Document 4 Filed 05/12/20 Page 3 of 4



1    asserting a violation of due process.” Langford v. Day, 110 F.3d 1380, 1389 (9th Cir.

2    1997). Generally, matters relating to state sentencing are not cognizable on federal

3    habeas review. Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994) (state court’s

4    misapplication of state sentencing laws does not violate due process thereby justifying

5    federal habeas relief unless petitioner can show “fundamental unfairness”); Miller v.

6    Vasquez, 868 F.2d 1116, 1118-19 (9th Cir. 1989) (question of whether a prior conviction

7    qualifies for sentence enhancement under California law is not cognizable federal habeas

8    claim).

9              In the Petition, Collins asserts two grounds for relief under the Fifth, Sixth, Eighth,

10   and Fourteenth Amendments. (ECF No. 3.) Collins has completed his sentences for the

11   three conspiracy and robbery counts and is currently serving an aggregated sentence for

12   the fourth count: robbery with a deadly weapon enhancement pursuant to NRS § 193.165

13   as amended in 2007. He claims the Nevada Department of Corrections has failed to apply

14   good time credits to his minimum term of imprisonment. According to Collins, this action

15   “raises the issue of statutory interpretation and how the interpretation is applied to his

16   sentence [and] earned statutory credits.” (Id. at 6.)

17             Collins filed a state petition for writ of habeas corpus in 2018 seeking post-

18   conviction relief in the First Judicial District Court for Carson City. (Id. at 35-42.) The First

19   Judicial District Court denied the petition. (Id. at 5.) He appealed, but the Nevada Court

20   of Appeals denied the appeal on state law grounds in October 2019. 2 Collins also filed a

21   motion with the Eighth Judicial District Court in 2018 requesting a sentence modification

22   based on the purported illegal sentence. (Id. at 44-66.) The state court denied the motion,

23   and Collins appealed. (Id. at 73-74.) In December 2019, the Nevada Court of Appeals

24   denied the appeal on state law grounds. (Id.)

25             Although Collins mentions “due process” and “cruel and unusual punishment” in

26   the Petition, his claims present no federal question because they plainly involve the

27
               2TheCourt takes judicial notice of the online docket records of the Nevada
28   appellate courts, which may be accessed by the public online at:
     http://caseinfo.nvsupremecourt.us/public/caseSearch.do.

                                                      3
     Case 3:20-cv-00066-MMD-WGC Document 4 Filed 05/12/20 Page 4 of 4



1    application or interpretation of state sentencing law. See Swarthout v. Cooke, 562 U.S.

2    216, 220-22 (2011) (noting that the Supreme Court has “long recognized that a mere error

3    of state law is not a denial of due process”). Collins’s claims are questions of state law

4    and therefore are not cognizable in federal habeas corpus proceedings. 3

5          It is therefore ordered that this action is dismissed without prejudice.

6          It is further ordered that Petitioner Mark Collins is denied a certificate of

7    appealability, as jurists of reason would not find the dismissal of the petition to be

8    debatable or wrong.

9          It is further ordered that Collins’ Application to Proceed In Forma Pauperis (ECF

10   No. 1) and Motion for Appointment of Counsel (ECF No. 1-2) are denied as moot.

11         It is further ordered that, pursuant to Rule 4 of the Rules Governing Section 2254

12   Cases, the Clerk will make informal electronic service upon Respondents by adding

13   Nevada Attorney General Aaron D. Ford as counsel for Respondents and by directing a

14   notice of electronic filing of this order to his office. No response is required from

15   Respondents other than to respond to any orders of a reviewing court.

16         It is further ordered that the Clerk of Court is further instructed to enter final

17   judgment accordingly, dismissing this action without prejudice, and close this case.

18         DATED THIS 12th day of May 2020.

19
20
                                              MIRANDA M. DU
21                                            CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26
           3The  Court notes that Collins claims also appear non-cognizable in federal habeas
27
     because success on their merits “would not necessarily lead to immediate or speedier
28   release” given the discretionary nature of parole decisions. See Nettles v. Grounds, 830
     F.3d 922, 934-35 (9th Cir. 2016).

                                                 4
